Citation Nr: 0030235	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 29, 
1998 for an award of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
November 1968, December 1969 to November 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision.  By that 
rating, service connection was established for PTSD from a 
December 1998.  

In his notice of disagreement dated in May 1999, the veteran 
appears to have raised a claim of clear and unmistakable 
error (CUE) in a March 1991 rating decision which had 
previously denied a claim for service connection for PTSD.  A 
reopened claim and CUE are different, mutually exclusive 
routes to the goal of determining an effective date.  As a 
consequence, the matter of clear and unmistakable error is 
not now before the Board, and is referred to the RO for 
appropriate action  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran initially filed a claim for service 
connection for PTSD on June 7, 1990.  

3.  Service connection was denied for PTSD in a March 14, 
1991 rating decision, and the veteran was notified of that 
determination by correspondence dated on March 25, 1991.  

4.  The veteran filed a notice of disagreement on September 
10, 1991.  

5.  The RO issued a statement of the case on October 22, 
1991.  The veteran failed to file a substantive appeal, and 
the March 1991 rating decision became final.

6.  A informal claim to reopen, in the form of a VA PTSD 
screening interview during which PTSD was diagnosed, was 
dated in December 1998.  

7.  The April 1999 rating decision reflects a award of 
service connection for PTSD, the grant of a 50 percent 
disability evaluation and the assignment of an effective date 
of December 1998, the date of the informal claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 1998 
for the award of service connection for the award of a 50 
percent rating for PTSD have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contends that he is 
entitled to an effective date for the award of service 
connection for PTSD from the date of his original claim in 
1990.  The discussion that follows will address the certified 
issue on appeal relative to earlier effective dates.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a) (West 1991).  
Generally, the effective date of such a claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2000).  

Specifically, with respect to direct service connection, the 
effective date will be the "[d]ay following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(b)(2)(i) (2000).  

In the veteran's case, no claim for service connection for 
PTSD was filed until June 7, 1990.  Service connection was 
denied for PTSD in a March 14, 1991 rating decision, and the 
veteran was notified of that determination by correspondence 
dated on March 25, 1991.  The veteran filed a notice of 
disagreement on September 10, 1991.  The RO issued a 
statement of the case on October 22, 1991.  No timely 
substantive appeal was received into the record to perfect 
the veteran's claim pursuant to 38 C.F.R. §§ 20.201, 20.202, 
20.302 (1999).  Consequently, that decision became final.  No 
further correspondence pertaining to the PTSD issue was 
received until February 1999. 

Evidence developed in connection with the application to 
reopen included a VA PTSD Clinic outpatient treatment record 
dated on December 29, 1998 when the veteran was afforded a 
diagnosis of PTSD.  The veteran's formal claim for service 
connection was received on February 26, 1999.  Hence, the 
date of entitlement preceded the date of the claim.  Since 
the RO has awarded the veteran service connection effective 
from the earlier date, it is apparent that no legal 
entitlement exists to any date prior December 29, 1998.  The 
RO appear to have used the December 1998 date, presumably 
identifying the VA medical record bearing that date to be an 
informal claim for reopening his previously denied claim for 
service connection for PTSD.  See 38 C.F.R. § 3.157.  

The Board must also consider, however, whether the veteran 
filed an informal claim that could be used as a basis for 
assigning an earlier effective date.  Such a document should 
have been filed prior to December 1998, yet within one year 
of that formal claim.  See 38 C.F.R. § 3.155 (2000).  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2000).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2000).  
Such informal claim must identify the benefit sought.  Id.  
Upon receipt of an informal claim, if the formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  Id.  If received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of the receipt of the 
informal claim.  Id. 

There is nothing in the record in the form of correspondence 
from the veteran or his representative or otherwise, prior to 
December 29, 1998, that would indicate an intention to apply 
for service connection or that would otherwise satisfy the 
requirements of an informal claim under the provisions set 
forth above.  

In summary, the most recent claim was filed in February 1999.  
The claims folder does not indicated the submission of an 
informal claim prior December 28, 1998, but within one year 
prior to his submission of his formal claim.  Consequently, 
although the veteran argues that he is entitled to an earlier 
effective date for service connection for PTSD, this 
allegation has no legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than December 28, 1998 for the 
award of service connection for PTSD is denied.  



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

